Citation Nr: 1525309	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-34 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issue of reopening the Veteran's claim seeking compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy was originally characterized in the May 2013 rating decision and the November 2013 Statement of the Case as a claim for service connection.  Further, the issue of service connection was raised at the outset of the May 2014 hearing.  However, a review of the evidence of record and the decisions by the Salt Lake City RO clearly show the Veteran has been prosecuting only one claim for compensation under 38 U.S.C.A. § 1151.  Because the Veteran has not alleged that the disability is due to service or a service-connected disability, the Board has characterized the issue as stated above.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The claim for compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy was last denied in an October 2011 Statement of the Case.  The Veteran did not file a timely substantive appeal and the decision became final.

2.  Evidence added to the record since the last final decision is not cumulative or redundant of evidence already of record and raises a reasonable possibility of substantiating the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran seeks to reopen a previously denied claim seeking compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy was denied in a January 2010 rating decision because the evidence failed to show that carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing medical and surgical treatment, or an event not reasonably foreseeable, was the proximate cause of any additional disability resulting from an October 2008 colonoscopy.  The Veteran filed a Notice of Disagreement in May 2010 and was issued a Statement of the Case in October 2011.  The Veteran did not timely perfect his appeal, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at that time of the last final decision included the Veteran's service treatment records, post-service medical records that include a May 2011 VA examiner's opinion, and Social Security Administration records.

Evidence received since the last final rating decision in October 2011 includes additional records from the Social Security Administration, as well as testimony from the Veteran and his representative at the May 2014 Board hearing. 

At the Veteran's May 2014 Board hearing, the Veteran and his representative maintained that he underwent a colonoscopy in October 2008 which resulted in a perforation of the right transverse colon that was due to negligence on the part of VA.  The Veteran maintained that he has decreased stamina, no longer can lift heavy objects, and has stomach and intestinal problems due to the perforation.  He also stated he has loose bowel movements as a result of the surgeries and has problems with his feet.  

Further, the Veteran stated at his Board hearing that he did not provide informed consent for any medical treatment resulting from complications of his October 2008 colonoscopy.  The Veteran's representative stated that the Veteran requested copies of signed medical release forms, but he has not been able to receive any such forms.

The Veteran's statements indicating that he did not provide informed consent for the surgical procedures done to correct his perforated colon is new as the contentions were not made prior to the last final denial.  The statements suggest that medical practitioners were negligent in providing the proper standard of care for the Veteran's treatment.  Presuming the credibility of this new evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the Veteran's lay statements raise a reasonable possibility of substantiating the claim and triggers VA's duty to provide additional development.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen a claim for compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy has been received, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim seeking compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy is reopened.  To this extent only, the appeal is granted.


REMAND

As the claim of compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy is reopened, the issue must be remanded for AOJ de novo consideration.  When the Board reopens a claim that the AOJ did not reopen, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived AOJ initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.  Therefore, a remand for AOJ development and initial de novo consideration of the reopened claim is necessary.

As stated above, the Veteran claims in his May 2014 hearing testimony that he did not provide informed consent for medical treatment stemming from complications that arose from an October 2008 colonoscopy which resulted in a perforated right transverse colon with a pericolonic and right upper quadrant abscess.  An October 2, 2008 endoscopy procedure report notes that "[c]onsent was obtained."  However, the signed informed consent forms pertaining to the Veteran's colonoscopy and subsequent exploratory laparotomy and extended right colectomy are not associated with the claims file and attempts should be made to obtain these forms.

After obtaining any outstanding relevant records, a VA medical opinion is warranted to determine whether compensation under 38 U.S.C.A. § 1151 for status post right hemicolectomy is warranted.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Please obtain copies of all informed consent forms pertaining to the Veteran's October 2, 2008 colonoscopy with polypectomy and injection therapy, as well as his October 4, 2008 exploratory laparotomy with I and D of abscess, extended right colectomy with primary anastomosis, and repair of a large incarcerated umbilical hernia.

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  The RO should make a decision specifically addressing whether the treatment rendered at the Dixie Regional Medical Center constitutes treatment by a VA employee or a in a VA facility within the meaning of 38 C.F.R. 3.361(e).

3.  After completing the above development, please obtain a VA medical opinion from a physician with appropriate expertise located at a facility from which the Veteran has not received treatment.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran suffered an additional disability as a result of an October 2, 2008 colonoscopy with polypectomy and injection therapy, and/or the VA medical and hospital care following the surgery, and that any such disability was proximately caused by (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or (2) by an event not reasonably foreseeable.

The physician should be requested to state an opinion as to whether any residual disability was caused or permanently worsened by the surgical procedure on October 2, 2008, and follow-up care provided by VA.   The examiner should provide a discussion of the complications that developed as a result of the Veteran's surgery, explain why the complications were foreseeable, or discuss the subsequent treatment and why it was deemed appropriate.  Please consider whether the Veteran was furnished informed consent for any such medical procedure.

A complete rationale should be fully discussed for all opinions provided, with specific reference to the evidence of record where appropriate.  

If the physician is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided because it would require speculation, the physician should so state and explain why this is so.  In addition, the physician should state whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


